Citation Nr: 0926502	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1951 to March 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The March 2005 rating decision shows the RO decided that new 
and material evidence had been associated with the claims 
file and therefore reopened the previously disallowed claim 
for service connection for a right knee condition and denied 
the claim on the merits.  In Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 (West 2002) establishes a legal duty for the Board 
to consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim on appeal. 

The Board notes that in a November 2006 statement, the 
Veteran withdrew his claim for an increased rating for 
service-connected posttraumatic stress disorder (PTSD).  That 
issue was not included in his November 2006 substantive 
appeal and is not before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By unappealed decision dated in November 2004, the RO 
denied the Veteran's claim of entitlement to service 
connection for a right knee condition. 

2.  Evidence submitted after November 2004 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right knee disorder. 

3.  The competent medical evidence fails to show that the 
Veteran's mild degenerative joint disease of the right knee 
is attributable to service.   


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for a 
right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  A right knee disorder was not incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO originally provided VCAA notice to the Veteran in 
correspondence dated in July 2004.  In that letter the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).    

In a correspondence dated in March 2006 the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a statement of the case in 
October 2006.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, though, since the Board is reopening the Veteran's 
claim of service connection for a right knee disorder, there 
is no need to discuss whether there has been compliance with 
Kent because even if the notice was not compliant, it would 
be inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained available service treatment 
records; complete records were not available due to fire 
damage.  In cases where the Veteran's service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The RO obtained VA medical center (VAMC) records 
and provided a VA joints examination in September 2006.  In a 
correspondence dated in August 2006,   
the Veteran affirmed that he had no other evidence to give to 
VA to substantiate his claim.  The Veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim. Accordingly, the Board will proceed 
with appellate review.  

I.  New and Material Evidence 

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  

Analysis

A review of the record shows that the Veteran's initial claim 
for service connection of a right knee disability was denied 
in a November 2004 rating decision.  The Veteran did not file 
a notice of disagreement, so this decision became final.  In 
January 2005, the Veteran filed to reopen his claim.  The RO 
reopened the claim and denied service connection on the 
merits in a March 2005 rating decision.  The Veteran's appeal 
of that decision is properly before the Board.    

The evidence of record at the time of the November 2004 
rating decision included service treatment records and VAMC 
records.  In its decision, the RO stated that while there was 
a diagnosis of degenerative joint disease of the right knee 
on record, none of the evidence showed this occurred in the 
military.    

Evidence submitted after the November 2004 rating decision 
included additional VAMC treatment records, a September 2006 
VA examination report, lay statements by the Veteran and a 
picture depicting the Veteran using a cane while in the 
military.  Since the VA examination contains a nexus opinion, 
albeit negative, and the lay statements and photograph tend 
to show that an injury occurred in service, the Board finds 
that the evidence obtained after November 2004 to be both new 
and material.  38 C.F.R. § 3.156(a).  In short, this evidence 
addresses the central unestablished fact necessary to 
substantiate the Veteran's claim: whether or not the 
Veteran's right knee condition was incurred in service.       

Accordingly, the Veteran's request to reopen the claim for 
service connection for a right knee disorder is granted.  
Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  As 
discussed above, the Veteran has been adequately notified, 
and the Board finds a de novo review is appropriate at this 
time.  

II.  Service Connection

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran contends that he injured his right knee during 
his tour of duty in Korea.  The record contains competent 
medical evidence that the Veteran currently suffers from a 
right knee disability.  A VAMC treatment note from December 
2004 contains a diagnosis of mild degenerative joint disease 
of the right knee.  VAMC records from October and December 
2004 show that the Veteran wears a brace for his right knee 
and uses a cane.  The report of a September 2006 VA 
examination supports the previous diagnosis of mild 
degenerative joint disease of the right knee.      

However, the medical evidence does not show that the 
Veteran's current right knee disorder is related to his 
active military service or manifested to a compensable degree 
within one year of discharge.  There is evidence that the 
Veteran was involved in an automobile accident in service.  
Specifically, in a report of medical history prepared in 
conjunction with his February 1953 separation examination, 
the Veteran stated that he hurt his back in an accident on 
January 4, 1952.  He indicated that he had swollen and 
painful joints but did not specifically mention his right 
knee.  The military examiner noted a normal musculoskeletal 
system.  In sum, available service treatment records do not 
indicate that the Veteran complained of or received treatment 
for a right knee injury.  

In January 2005, Veteran submitted what he stated was a 
photograph of himself using a cane while in service.  He 
stated that the photograph was to verify that he had a right 
knee injury during his tour of duty in Korea.  While this 
photograph may verify that the Veteran sustained a right knee 
injury in service, his separation examination report, 
discussed above, shows that any injury sustained did not turn 
into a chronic right knee problem.  

The earliest complaints of and treatment for right knee pain 
of record were shown in October 2004 VAMC records.  The Board 
notes that these complaints occurred over 50 years after 
military service.  In addition, there is no other medical 
evidence linking the Veteran's right knee disability to his 
active military service or to the year following his 
discharge.  To the contrary, the September 2006 VA examiner 
opined that it is less likely than not that the Veteran's 
present knee condition is related to his military duties.  
The examiner based this opinion on a review of the claims 
file, examination of the Veteran, the lack of medical 
evaluation of right knee pain in service and the fact that 
the record was silent for 50 years post service.  As the 
examiner reviewed the claims file and compiled a detailed 
report before offering his conclusions, the Board finds the 
September 2006 VA examination report and opinion to be highly 
probative.    

With regard to the Veteran's lay statements that an in-
service accident caused his current right knee problems, the 
Veteran does not have medical training and is not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of 
degenerative joint disease of the right knee.  The Veteran's 
statements offered in support of his claim are not competent 
medical evidence and do not serve to establish that a right 
knee disability was incurred in service. 

Since the Board has found the VA examination report to be 
reliable, and since there is no competent medical evidence to 
the contrary, the Board is unable to grant service connection 
for a right knee disorder.  The preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened. 

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


